                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STEVEN L. MALDONADO,

               Plaintiff,

vs.                                                                   No. CV 21-00491 WJ/KRS

MARK STANDRIDGE,
et al.,

               Defendants.

                  ORDER QUASHING ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court sua sponte. The Court entered an Order to Cure

Deficiency in this case on June 2, 2021, ordering Plaintiff to pay the full $402 filing fee or submit

an application to proceed in forma pauperis. (Doc. 2). On June 11, 2021, the Court received a

partial payment from Plaintiff in the amount of $350. (Doc. 3). Plaintiff then responded to the

Court’s Order to Cure Deficiency on June 17, 2021 (Doc. 5). Plaintiff’s Response indicated that

he had sent an additional $50 previously and would send a check for the final $2. (Doc. 5).

       The Court determined that, because Plaintiff Maldonado had not provided any case

number, the $50 payment had been incorrectly applied to one of Plaintiff’s prior cases, No. CV

20-00508. The Court has now transferred the $50 payment to this case based on Plaintiff’s June

17, 2021 Response. (Doc. 6). The Court has also received the final $2 payment from Plaintiff.

       Therefore, the Court will quash the Order to Cure Deficiency entered June 2, 2021 (Doc.

2). Plaintiff is also notified that he cannot pay the filing fee in partial payments unless there is a

Court order permitting him to do so. He must pay the full $402 filing fee at the time the case is

commenced or, if he is unable to pay the full $402, seek leave to proceed under 28 U.S.C. § 1915.




                                                  1
Plaintiff must also include the case number with any payment he makes so that the Court can apply

the payment to the correct case.

       IT IS ORDERED that the Court’s June 2, 2021 Order to Cure Deficiency is QUASHED.




                                            __________________________________________
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
